DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/20/2019, 12/06/2019, 12/09/2020 and 08/26/2021 has been considered by the examiner. However, none of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.

	EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Schlosser on 09/23/2021.

Claim 1.  A device comprising:
a cassette mounting unit configured to be detachably mounted with a cassette holding [[the]] slide glasses in a plurality of stages in a predetermined arrangement direction;
a light source configured to emit inspection light toward the cassette mounted in the cassette mounting unit;
a scanner configured to perform scanning with the inspection light in the arrangement direction;
a light reflector configured to be disposed on the back surface reflect the inspection light emitted from the light source;
a light detector configured to detect reflected light including the inspection light reflected by at least one of the light reflectorat least one of the slideglasses, and output a detection signal; and
an information generator configured to generate holding information on at least one of a holding position and a holding state of the at least one slide glass held in the cassette on the basis of the detection signal.

Claim 5 (Canceled)

Claim 7. A method comprising:
emitting inspection light from a light source toward a cassette, the cassette holding [[the]] slide glasses in a plurality of stages in a predetermined arrangement direction;

detecting reflected light including the inspection light reflected by at least one of the light reflector, the cassette, and at least one of the slide glasses
generating holding information on at least one of a holding position and a holding state of the at least one slide glass held in the cassette on the basis of the detection signal.

Allowable Subject Matter
	Claims 1-4 and 6-7 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The closest prior art Dietz et al. (US PUB 2008/0240613 A1), taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 7, for example: reflecting an inspection light emitted from a light source using a light reflector disposed on the back surface of a cassette holding glass slides while scanning the cassette with the inspection light in an arrangement direction; and generating holding information on at least one of a holding position and a holding state of the at least one slide glass held in the cassette on the basis of an detection signal.
	
Regarding claims 1 and 7, the prior art of record, specifically Dietz teaches “in FIG. 4, 4 laser/detector pairs to scan down each of the 4 rows of slides. As the slide rack is translated vertically, each slide edge reflects laser light to the detector. The detector produces an analog voltage change which is fed to an A/D on a microprocessor”, paragraph [0149]. 
Further, Prior art of record, Veiner et al. (US 2005/0196320 A1) teaches “The system controller keeps track of the number of cassettes in the input buffer by means of a photoelectric sensor PS5 mounted on the rear wall 40B of the input buffer. (See, FIG. 17A). Such sensor comprises a light transmitter 240 and a light detector 242, the latter serving to detect the transmitted light upon reflection by the rear surface of the last rack in the input queue”, paragraph [0063].
However, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan, the instant invention regarding “reflecting an inspection light emitted from a light source using a light reflector disposed on the back surface of the cassette while scanning a cassette and generating holding information on at least one of a holding position and a holding state of the slide glass on the basis of an detection signal”, as presented in claims 1 and 7. Thus, it is possible to enhance generation accuracy of the holding information by performing such correction on the detection signal. Further, by ascertaining the holding information in advance, it is 
Claims 2-4 and 6, which depend from claim 1, are also allowed.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claims 1-4 and 6-7 are hereby allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 27, 2021